DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 16 and 25 are cancelled.
Claims 1 and 23 are amended as follows:
1.    (Currently Amended) An electrode unit for use in a power transmitting device or a power receiving device of a wireless power transmission system based on an electric field coupling method, the electrode unit including:
a first electrode to which a first voltage is applied when power is transferred;
a second electrode to which a second voltage is applied when power is transferred, wherein the second voltage has a phase that is different from a phase of the first voltage by a value greater than 90 degrees and less than 270 degrees; and
a third electrode spaced apart from the first and second electrodes, the third electrode having a third voltage whose amplitude is less than amplitudes of the first and second voltages when power is transferred, wherein:
the first and second electrodes are arranged in a first direction along an electrode installation plane and extend along a second direction that is along the electrode installation plane and perpendicular to the first direction;

the first and second electrodes are present between the first portion and the second portion as viewed from a third direction perpendicular to the electrode installation plane; 
each of lengths of the first and second electrodes and the first and second portions of the third electrode as measured in the second direction is greater than a dimension of a region defined by the first to third electrodes as measured in the first direction; and
wherein the third electrode is placed separately from a housing of the power transmitting device and a housing of the power receiving device.

23. (Currently Amended) A wireless power transmission system comprising: 
a power transmitting device; and
a vehicle configured to receive power from the power transmitting device while moving along a direction of travel, wherein:
the power transmitting device comprising:
a first power transmitting electrode to which a first voltage is applied when power is transferred;
a second power transmitting electrode to which a second voltage is applied when power is transferred, wherein the second voltage has a phase that is different from a phase of the first voltage by a value greater than 90 degrees and less than 270 degrees; and

the first and second power transmitting electrodes are arranged in a first direction along an electrode installation plane and extend along a second direction that is along the electrode installation plane and perpendicular to the first direction; 
the second direction corresponds to the direction of travel; 
the third electrode includes a first portion adjacent to the first power transmitting electrode, and a second portion adjacent to the second power transmitting electrode, the first and second portions extending along the second direction;
the first and second power transmitting electrodes are present between the first portion and the second portion as viewed from a third direction perpendicular to the electrode installation plane; 
each of lengths of the first and second electrodes and the first and second portions of the third electrode as measured in the second direction is greater than a dimension of a region defined by the first to third electrodes as measured in the first direction; and
wherein the third electrode is placed separately from a housing of the power transmitting device.

Authorization for this examiner’s amendment was given in an interview with Mark Saralino on February 26, 2021.
Allowable Subject Matter
Claims 1-3, 5-8, 10, 11, 13-15, and 17-24 are allowed.
	The following is an examiner’s statement of reasons for allowance: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding independent claims 1 and 23, the specific wireless power transmission systems and circuit configurations claimed including the third electrode being placed separately from a housing of the power transmitting/receiving device.  All other claims depend upon one of these two independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

DMP
2-26-2021
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836